Dinkelspiel; J
The faots in this oase are substantially as follows:
Plaintiff, the widow of Henry Baker, sues the defendant, alleging that her husband was a member in good stunit-ing, of the Grand Lodge of the BMghts of Pythias, and that at his death she was entitled to the sum of Five Hundred Dollars, on acoount of the benefit - certificate issued to her husband by the defendant, in whioh at the death the amount stipulated was to be . paid her.
The answer of the defendant admits all the allegations of plaintiff's petition but asserts that she is not entitled under the certificate issued by the defendant to the sum of Five Hundred Dollars but avers that said benefit oertifloate is subjeot to the laws made end to be made by defendant institution and that under the amendment to the endowment clause of defendant's constitution, adopted on the 33rd day of April, 1919, the beneficiary under said benefit certificate is only entitled to the sum of Three Hundred Dollars, whioh sum was tendered plai plaintiff and whioh amount she refused to aooept.
And the issue, narrowed down, is simply: Did or not the defendant lodge under its authority, have the right to make the change which they did make, reducing the endowment from Five Hundred Dollars to Three Hundred Dollars?
There was introduced in evidence in this oase the constitution and by-laws of defendant order and at page 65 we find:
"It is stipulated that the certificate, the constitution and laws of the Grand Lodge, aforesaid, the application for membership, and medical examination signed by the applicant, snail constitute a contract between the Grand Lodge, aforesaid, and the member, and copies .of same, certified by the *168Grand Keeper of Reoorde and Seal of the Grand Lodge, aforesaid, or corresponding officer, shall be received In evidence o£ the terms and oondltions of the contract; and any changes, additions, amendments to the oharter or articles of the Grand Lodge, aforesaid, constitutions or laws duly made or enacted subsequent to the issuance of the. benefit certificate shall bind the member and! his beneficiaries, and shall govern and oontrol the contract in all respects the same as though such charges, additions and sda amendments had been made prior to, and were in force at the time of the application for membership. Provided, however, that the constitution and laws of the Grand Lodge, aforesaid, shall never be amended or in any way altered except in a regular or special meeting called for the purpose, which call shall be by proclamation issued from the offioe of the Grand Chancellor.”
We find on further examination of the consti-tuion and regulations of the Order that the Grand Chanoellor on Maroh 3rd, 1919 issued a proclamation in reference to sundry matters to be brought before the Grand Lodge, but nowhere does it 'appear from any resolution or any proclamation that there was to have been any action in reference to a ohange in the endowment. On the contrary, the proclamation is absolutely silent and the resolution subsequently e.dopted by the Grand Lodge wherein a ohangs reduoing the endowment from Five Hundred to Three Hundred Dollars, in our opinion was not legally established beoause no effort had been made and no order issued to show the intentions of the Grand Lodge to aot in this matter and to take away benefits and rights which they and doubtless other members had, was not justified by the resolution and aotions of the Grand Lodge in this matter.
It has been held time snd again that the law of an association constitutes an a contract between it and its members.
Butts vs. Society of the Young Men of Vidalia 6th Ct. of App. p. 127.
*169"A benefit certificate issued by a mutual aid association to one of its members is a oontraot which ca,n be ohanged only by the consent of both parties.
A olause in such a certificate, by which ths# the person tp whom it is issued agrees to comply with all the by-jaws of the association now existing or hereafter adopted, canpot be construed as authorizing the association to reduoe the amount stipulated in the certificate to be paid."
Russ et al vs. Supreme Council American Legion of Honor. 110 La. p. 587.
The deceased had been a member of defendant Lodge for more than five years and under its constitution at the end of the five years, if death ensued his heirs were entitled to the sum of Five Hundred Dollars. There is no dispute about that.
How without notice to the deceased the attempt made by proclamation of the Grand Chancellor and subsequent acts of the Grand Lodge itself, without specially notifying members of the order of the contemplated actions of changing and amending the endowment payments, was illegal, void and therefore of no effect.
For the reasons assigned it is ordered, adjudged and decreed, that the judgment of the Court aqua be and the same is hereby affirmed, costs of both Courts to be paid by defendant.
«Judgment affirmed*